Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on January 31, 2020.  Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engine control module to” in claims 9-10.
“engine control module”; A review of the specification yields ¶ [0018] which states “control system 16 includes a controller 50 in signal communication with tire inflation system 20, sensors 38, actuator 46, a radio 52 (e.g., infotainment center), an engine control module (ECM) 54” and ¶ [0028] which states “the term controller or module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the actuator 46 used to move the door.  ¶ [0016] of the specification states “the actuator 46 is configured to move the watertight door 44 between an open position that allows air to pass through the air box dry side 32, and a closed position that facilitates preventing liquid from passing into the air box dry side 32.”  The actuator is a necessary element as the door is not configured to move in another manner and the claimed elements recited would not be capable of moving the door.

Claims 2-11 and 13-17 are rejected as being dependent on a rejected base claim.

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al., US 2021/0170860 A1 US in view of Bauer et al., US 20020059912 A1 .

Regarding claim 1, Ciccone teaches a vehicle comprising: 
an internal combustion engine; (Ciccone, see at least ¶ [0021] which states “Accordingly, an engine system of a vehicle is depicted at FIG. 1, showing an air box that includes a first air inlet duct (for the primary air induction pathway) and a second air inlet duct (for the secondary air induction pathway).” and Fig. 1) and 
an air induction system configured to provide intake air to the internal combustion engine, (Ciccone, see at least ¶ [0021] which states “Accordingly, an engine system of a vehicle is depicted at FIG. 1, showing an air box that includes a first air inlet duct (for the primary air induction pathway) and a second air inlet duct (for the secondary air induction pathway).” and Fig. 1)  the air induction system comprising: 
an intake port; (Ciccone, see at least ¶ [0025] which states “Cylinder 14 can receive intake air via a series of intake air passages 142, 144, and 146 (which may be referred to herein as intake lines), collectively referred to herein as air intake system 147.” and Fig. 1)
an air box coupled to the intake port and having a wet side air box and a dry side air box; (Ciccone, see at least ¶ [0025] which states “Intake air passage 142 may be the most upstream intake air passage of the series of intake air passages shown in FIG. 1, and may include an airbox 92 at an inlet of the intake air passage 142.”) and 
a watertight door disposed within the air box and configured to move, based on one or more signals from the sensor, between an open position that allows air to pass through the air box dry side, and a closed position that facilitates preventing liquid from passing into the air box dry side.  (Ciccone, see at least ¶ [0073] which states “Such a system may further include a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to command the first air inlet valve open and the second air inlet valve closed to route air to the engine via the primary air induction pathway, receive a request to deploy the snorkel, indicate that the snorkel is deployed, and command the second air inlet valve open and then command the first air inlet valve closed to supply the engine with the airflow via the snorkel system and not the primary air induction pathway.”)
Ciccone does not specifically teach the following.  However, Bauer teaches a sensor disposed within the air box and configured to detect a presence or level of liquid within the air box. (Bauer, see at least ¶ [0018] which states “the moisture sensor is arranged within the first air intake. As a result, the moisture sensor detects exactly the conditions prevalent within the first air intake.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciccone with those of Bauer as both seek to prevent moisture in the air intake from entering into the engine and causing hydro lock and also as a simple substitution of one known element for another to obtain predictable results.

 	Regarding claim 2, Ciccone in view of Bauer teaches a vehicle, further comprising a control system including a controller in signal communication with the sensor and the watertight door, wherein the controller is configured to close the watertight door based on one or more signals received from the sensor. (Ciccone, see at least ¶ [0073] which states “Such a system may further include a controller with computer readable instructions stored on non-transitory memory that when 

Regarding claim 3, Ciccone teaches a vehicle, wherein the controller is configured to close the watertight door when the one or more signals receive indicate to do so.  (Ciccone, see at least ¶ [0073] which states “Such a system may further include a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to command the first air inlet valve open and the second air inlet valve closed to route air to the engine via the primary air induction pathway, receive a request to deploy the snorkel, indicate that the snorkel is deployed, and command the second air inlet valve open and then command the first air inlet valve closed to supply the engine with the airflow via the snorkel system and not the primary air induction pathway.”)  Ciccone does not specifically teach the following.  However, Bauer teaches controller is configured to close the watertight door when the one or more signals indicate a liquid level in the air box wet side has reached a predetermined level. (Bauer, see at least ¶ [0018] which states “When the vehicle drives through water, the moisture sensor is immersed into the standing water simultaneously with the air intake and immediately causes the first air intake to be closed by the valve member, which is arranged at a higher point.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 9, Ciccone in view of Bauer teaches a vehicle, wherein the control system further includes a radio, an engine control module, a body control module, a radio frequency hub, and an instrument panel cluster in signal communication with the controller.  While Ciccone does not explicitly state the vehicle contains these, one having ordinary skill in the art would recognize that any vehicle Ford sold at the time of the disclosure (2019) would contain each of these elements.  In addition, the way the claim is drafted, these elements are not combined with the elements of the claims from which it depends in a way that the elements of the present claim are of patentable distinction.

Regarding claim 12, Ciccone in view of Bauer teaches a vehicle, further comprising an actuator operably associated with the watertight door and configured to move the watertight door between the open and closed positions. (Ciccone, see at least ¶ [0030] which states “Intake valve 150 may be controlled by controller 12 via actuator 152. Similarly, exhaust valve 156 may be controlled by controller 12 via actuator 154. During some conditions, controller 12 may vary the signals provided to actuators 152 and 154 to control the opening and closing of the respective intake and exhaust valves. The position of intake valve 150 and exhaust valve 156 may be determined by respective valve position sensors (not shown). The valve actuators may be of the electric valve actuation type or cam actuation type, or a combination thereof. The intake and exhaust valve timing may be controlled concurrently or any of a possibility of variable intake cam timing, variable exhaust cam timing, dual independent variable cam timing or fixed cam timing may be used. Each cam actuation system may include one or more cams and may utilize one or more of cam profile switching (CPS), variable cam timing (VCT), variable valve timing (VVT) and/or variable valve lift (VVL) systems that may be operated by controller 12 to vary valve operation. For example, cylinder 14 may alternatively include an intake valve controlled via electric valve actuation and an exhaust valve controlled via cam actuation including CPS and/or VCT. In other examples, the intake and exhaust valves may be controlled by a common valve actuator or actuation system, or a variable valve timing actuator or actuation system.”)

claim 13, Ciccone in view of Bauer teaches a vehicle, wherein the watertight door is disposed within the dry side air box. (Ciccone, see at least ¶ [0073] which states “Such a system may further include a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to command the first air inlet valve open and the second air inlet valve closed to route air to the engine via the primary air induction pathway, receive a request to deploy the snorkel, indicate that the snorkel is deployed, and command the second air inlet valve open and then command the first air inlet valve closed to supply the engine with the airflow via the snorkel system and not the primary air induction pathway.”)  

Regarding claim 14, Ciccone in view of Bauer teaches a vehicle, further comprising an air filter disposed between the wet side air box and the dry side air box. (Ciccone, see at least ¶ [0072] which states “Snorkel head 591 may include a face 596 that includes an opening to allow air to flow into head 591. In some examples, filter 595 may be included as part of snorkel head 591 such that incoming air into snorkel head 591 may be filtered to remove dust or other particulate matter and/or to reduce a moisture content of incoming air.”)

Regarding claim 15, Ciccone teaches a vehicle. Ciccone does not specifically teach the following.  However, Bauer teaches the at least one sensor is a water level sensor. (Bauer, see at least ¶ [0018] which states “When the vehicle drives through water, the moisture sensor is immersed into the standing water simultaneously with the air intake and immediately causes the first air intake to be closed by the valve member, which is arranged at a higher point.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

claim 16, Ciccone teaches a vehicle. Ciccone does not specifically teach the following.  However, Bauer teaches the water level sensor is disposed within a reservoir defined in the wet side air box. (Bauer, see at least ¶ [0018] which states “When the vehicle drives through water, the moisture sensor is immersed into the standing water simultaneously with the air intake and immediately causes the first air intake to be closed by the valve member, which is arranged at a higher point.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Allowable Subject Matter
Claims 4-8, 10-11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 103 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668